Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-17 are allowed.

3.	The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Schmitt (Pub. No. US 2010/0023205) teaches a method and device for checking the plausibility of measured values. More precisely, checking the plausibility of measured values of the same measured variable, said values being generated by unsynchronised sensors in a motor vehicle environment. The method includes the steps of: assigning a time stamp to each measured value; deriving a plausibility window from the physical properties of the motor vehicle; testing whether a first measured value of a first sensor and a later second measured value of a second sensor differ by more than is specified by the plausibility window; and depending on a result of the test, outputting a plausibility signal.
However; Schmitt fails to anticipate or render obvious a method for aggregating operating values of a plurality of spatially distributed operating units, wherein, by way of a monitoring apparatus, the method including the steps of: searching for an operating value that satisfies both a predetermined synchronicity criterion with respect to a present aggregation time of the aggregation clock and a predetermined plausibility criterion with respect to such operating variable, wherein, in the event that there is no raw value whose 
Claim 17 is allowed because the closest prior art, Schmitt (Pub. No. US 2010/0023205) teaches a method and device for checking the plausibility of measured values. More precisely, checking the plausibility of measured values of the same measured variable, said values being generated by unsynchronised sensors in a motor vehicle environment. A time stamp is assigned to each measured value; deriving a plausibility window from the physical properties of the motor vehicle; testing whether a first measured value of a first sensor and a later second measured value of a second sensor differ by more than is specified by the plausibility window; and depending on a result of the test, outputting a plausibility signal.
However; Schmitt fails to anticipate or render obvious monitoring apparatus for monitoring operating values of a plurality of spatially distributed operating units, the monitoring apparatus comprising: acomputation device configured to: search for an 

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior art
5.	The prior art made record and not relied upon is considered pertinent to applicant’s disclosure:
Voser et al. [‘712] discloses a method for the monitoring of a plant having a plurality of sub-systems. The method in accordance with the invention is therefore based on the measured values for the operating parameters and/or the environmental parameters being subjected to a pre-check before they are used as input values for the specific models for the different sub-systems. The pre-check of the measured values for the operating parameters allows the use of faulty input values for the models of the sub-systems to be prevented. It is therefore ensured that only such models are evaluated for the sub-systems which have non-malfunctioning environmental and operating parameters as input values.
Rauh et al. [‘396] disclose a method for checking the plausibility of sensor signals, the plausibility check via at least one first reliability range which detects implausible first sensor signals even in the case of properly functioning or non-defective first sensor elements. A first sensor element having a reliability range related to one second physical quantity measures reliable and accurate measured values if the values of the second physical quantity lie within the corresponding reliability range.  Furthermore, checking the plausibility of a sensor signal, in particular of a safety-related sensor signal in a motor vehicle, at least one first physical quantity is detected by one first sensor element and output as the first sensor signal, and one second physical quantity correlated with the first 
    Contact information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857